Exhibit 10.3

 

Freddie Mac Loan Number: 502835729

Property Name: Courtyard at Mt. Tabor

 

 

GUARANTY

 

MULTISTATE

 

(Revised 4-19-2018)

 

 

THIS GUARANTY (“Guaranty”) is entered into to be effective as of August 31,
2018, by STRATEGIC STUDENT & SENIOR HOUSING TRUST, INC., a Maryland corporation
(“Guarantor”, collectively if more than one), for the benefit of KEYBANK
NATIONAL ASSOCIATION, a national banking association (“Lender”).

 

RECITALS

 

A.

Pursuant to the terms of a Multifamily Loan and Security Agreement dated the
same date as this Guaranty (as amended, modified or supplemented from time to
time, the “Loan Agreement”), SSSHT PROPCO SE DIVISION STREET, LLC, a Delaware
limited liability company (“Borrower”) has requested that Lender make a loan to
Borrower in the amount of $63,200,000.00 (“Loan”). The Loan will be evidenced by
one or more Multifamily Note(s) from Borrower to Lender dated effective as of
the effective date of this Guaranty (as amended, modified or supplemented from
time to time, and collectively if applicable, the “Note”). The Note will be
secured by a Multifamily Mortgage, Deed of Trust, or Deed to Secure Debt dated
effective as of the effective date of the Note (as amended, modified or
supplemented from time to time, the “Security Instrument”), encumbering the
Mortgaged Property described in the Loan Agreement.

 

B.

As a condition to making the Loan to Borrower, Lender requires that Guarantor
execute this Guaranty.

 

C.

Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material benefit from the making of the
Loan.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

 

 

1.

Defined Terms. The terms “Indebtedness,” “Loan Documents,” and “Property
Jurisdiction,” and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the Loan Agreement.

 

2.

Scope of Guaranty.

 

 

(a)

Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender each of the following:

 

 

(i)

Guarantor guarantees the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:

 

Guaranty - MultistatePage 1

 

--------------------------------------------------------------------------------

 

(A)

Guarantor guarantees a portion of the Indebtedness (including interest at the
Note rate) equal to 0% of the original principal balance of the Note (“Base
Guaranty”).

 

 

(B)

In addition to the Base Guaranty, Guarantor guarantees all other amounts for
which Borrower is personally liable under Sections 9(c), 9(d) and 9(f) of the
Note (provided, however, that Guarantor will have no liability for failure of
Borrower or SPE Equity Owner to comply with (I) Section 6.13(a)(xviii) of the
Loan Agreement, and (II) the requirement in Section 6.13(a)(x)(B) of the Loan
Agreement as to payment of trade payables within 60 days of the date incurred).

 

 

(C)

Guarantor guarantees all costs and expenses, including reasonable Attorneys’
Fees and Costs incurred by Lender in enforcing its rights under this Guaranty.

 

 

(ii)

Guarantor guarantees the full and prompt payment and performance of, and
compliance with, all of Borrower’s obligations under Sections 6.12, 10.02(b) and
10.02(d) of the Loan Agreement when due and the accuracy of Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement.

 

 

(iii)

Guarantor guarantees the full and prompt payment and performance of, and
compliance with, Borrower’s obligations under Section 6.09(e)(v) of the Loan
Agreement to the extent Property Improvement Alterations have commenced and
remain uncompleted.

 

 

(iv) through (vi)

Reserved.

 

 

(b)

If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the original
principal balance of the Note, then the following will be applicable:

 

The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower’s obligations under the Loan Documents when due, and the
accuracy of Borrower’s representations and warranties contained in the Loan
Documents.

(i)The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower’s obligations under the Loan Documents when due, and the
accuracy of Borrower’s representations and warranties contained in the Loan
Documents.

 

 

(ii)

 For so long as the Base Guaranty remains in effect (there being no limit to the
duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2(a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty.

 

 

(c)

If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100% of the
original principal balance of the Note, then Section 2(b) will be completely
inapplicable.  

 

 

(d)

If Guarantor is not liable for the entire Indebtedness, then all payments made
by Borrower with respect to the Indebtedness and all amounts received by Lender
from the enforcement of its rights under the Loan Agreement and the other Loan
Documents (except this Guaranty) will be applied first to the portion of the
Indebtedness for which neither Borrower nor Guarantor has personal liability.

 

3.Additional Guaranty Relating to Bankruptcy.  

 

 

(a)

Notwithstanding any limitation on liability provided for elsewhere in this
Guaranty, Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, the entire Indebtedness, in the event that:

 

Guaranty - MultistatePage 2

 

--------------------------------------------------------------------------------

 

(i)

Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the Bankruptcy Code.

 

 

(ii)

Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

 

(iii)

The Mortgaged Property or any part of the Mortgaged Property becomes an asset in
a voluntary bankruptcy or becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

 

(iv)

An order of relief is entered against Borrower or any SPE Equity Owner pursuant
to the Bankruptcy Code or other federal or state law affecting debtor and
creditor rights in any involuntary bankruptcy proceeding initiated or joined in
by a Related Party.

 

 

(v)

An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.

 

 

(b)

For purposes of Section 3(a) the term “Related Party” will include all of the
following:

 

(i)Borrower, any Guarantor or any SPE Equity Owner.

 

 

(ii)

Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor or any SPE Equity
Owner or any Person that has a right to manage Borrower, any Guarantor or any
SPE Equity Owner.

 

 

(iii)

Any Person in which Borrower, any Guarantor or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage.

 

 

(iv)

Any Person in which any partner, shareholder or member of Borrower, any
Guarantor or any SPE Equity Owner has an ownership interest or right to manage.

 

 

(v)

Any Person in which any Person holding an interest in Borrower, any Guarantor or
any SPE Equity Owner also has any ownership interest.

 

 

(vi)

Any creditor (as defined in the Bankruptcy Code) of Borrower that is related by
blood, marriage or adoption to Borrower, any Guarantor or any SPE Equity Owner.

 

 

(vii)

Any creditor (as defined in the Bankruptcy Code) of Borrower that is related to
any partner, shareholder or member of, or any other Person holding an interest
in, Borrower, any Guarantor or any SPE Equity Owner.

 

 

(c)

If Borrower, any Guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 3(a), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.

 

Guaranty - MultistatePage 3

 

--------------------------------------------------------------------------------

4.

Guarantor’s Obligations Survive Foreclosure. The obligations of Guarantor under
this Guaranty will survive any foreclosure proceeding, any foreclosure sale, any
delivery of any deed in lieu of foreclosure, and any release of record of the
Security Instrument, and, in addition, the obligations of Guarantor relating to
Borrower’s representations and warranties under Section 5.05 of the Loan
Agreement, and Borrower’s obligations under Sections 6.12 and 10.02(b) of the
Loan Agreement will survive any repayment or discharge of the Indebtedness.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
will have no obligation under this Guaranty relating to Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement or
Borrower’s obligations relating to environmental matters under Sections 6.12 and
10.02(b) of the Loan Agreement after the date of the release of record of the
lien of the Security Instrument as a result of the payment in full of the
Indebtedness on the Maturity Date or by voluntary prepayment in full.

 

5.

Guaranty of Payment and Performance. Guarantor’s obligations under this Guaranty
constitute an unconditional guaranty of payment and performance and not merely a
guaranty of collection.

 

6.

No Demand by Lender Necessary; Waivers by Guarantor. The obligations of
Guarantor under this Guaranty must be performed without demand by Lender and
will be unconditional regardless of the genuineness, validity, regularity or
enforceability of the Note, the Loan Agreement, or any other Loan Document, and
without regard to any other circumstance which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor. Guarantor hereby waives, to the fullest extent permitted by
applicable law, all of the following:

 

 

(a)

The benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty and agrees
that Guarantor’s obligations will not be affected by any circumstances, whether
or not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor.

 

 

(b)

The benefits of any right of discharge under any and all statutes or other laws
relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws.

 

 

(c)

Diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness.

 

 

(d)

All rights to cause a marshalling of the Borrower’s assets or to require Lender
to do any of the following:

 

 

(i)

Proceed against Borrower or any other guarantor of Borrower’s payment or
performance under the Loan Documents (an “Other Guarantor”).

 

 

(ii) 

Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership.

 

 

(iii) 

Proceed against or exhaust any collateral held by Lender to secure the repayment
of the Indebtedness.

 

 

(iv)

Pursue any other remedy it may now or hereafter have against Borrower, or, if
Borrower is a partnership, any general partner of Borrower.

 

 

(e)

Any right to object to the timing, manner or conduct of Lender’s enforcement of
its rights under any of the Loan Documents.

Guaranty - MultistatePage 4

 

--------------------------------------------------------------------------------

 

 

(f)

Any right to revoke this Guaranty as to any future advances by Lender under the
terms of the Loan Agreement to protect Lender’s interest in the Mortgaged
Property.

 

7.

Modification of Loan Documents. At any time or from time to time and any number
of times, without notice to Guarantor and without affecting the liability of
Guarantor, all of the following will apply:

 

 

(a)

Lender may extend the time for payment of the principal of or interest on the
Indebtedness or renew the Indebtedness in whole or in part.

 

 

(b)

Lender may extend the time for Borrower’s performance of or compliance with any
covenant or agreement contained in the Note, the Loan Agreement or any other
Loan Document, whether presently existing or entered into after the date of this
Guaranty, or waive such performance or compliance.

 

 

(c)

Lender may accelerate the Maturity Date of the Indebtedness as provided in the
Note, the Loan Agreement, or any other Loan Document.

 

 

(d)

Lender and Borrower may modify or amend the Note, the Loan Agreement, or any
other Loan Document in any respect, including an increase in the principal
amount.

 

 

(e)

Lender may modify, exchange, surrender or otherwise deal with any security for
the Indebtedness or accept additional security that is pledged or mortgaged for
the Indebtedness.

 

8.

Joint and Several Liability. The obligations of Guarantor (and each party named
as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:

 

 

(a)

Lender may bring suit against Guarantor, or any one or more of the parties named
as a Guarantor in this Guaranty, and any Other Guarantor, jointly and severally,
or against any one or more of them.

 

 

(b)

Lender may compromise or settle with Guarantor, any one or more of the parties
named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.

 

 

(c)

Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.

 

 

(d)

Lender may otherwise deal with Guarantor and any Other Guarantor, or any one or
more of them, in any manner.

 

No action of Lender described in this Section 8 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.

 

9.

Limited Release of Guarantor Upon Transfer of Mortgaged Property.If Guarantor
requests a release of its liability under this Guaranty in connection with a
Transfer which Lender has approved pursuant to Section 7.05(a) of the Loan
Agreement, and Borrower has provided a replacement Guarantor acceptable to
Lender, then one of the following will apply:

 

 

(a)

If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Guarantor from all of Guarantor’s obligations except Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement with
respect to any loss, liability, damage, claim, cost or expense which directly

Guaranty - MultistatePage 5

 

--------------------------------------------------------------------------------

 

or indirectly arises from or relates to any Prohibited Activities or Conditions
existing prior to the date of the Transfer.

 

 

(b)

If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i) of the Loan Agreement, then Lender will release Guarantor
from all of Guarantor’s obligations except for Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement.

 

10.

Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness of
Borrower held by Guarantor now or in the future is and will be subordinated to
the Indebtedness and Guarantor will collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.

 

11.

Waiver of Subrogation. Guarantor will have no right of, and hereby waives any
claim for, subrogation or reimbursement against Borrower or any general partner
of Borrower by reason of any payment by Guarantor under this Guaranty, whether
such right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the United
States Bankruptcy Code.

 

12.

Preference. If any payment by Borrower is held to constitute a preference under
any applicable bankruptcy, insolvency, or similar laws, or if for any other
reason Lender is required to refund any sums to Borrower, such refund will not
constitute a release of any liability of Guarantor under this Guaranty. It is
the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty will not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.

 

13.

Financial Information and Litigation. Guarantor will deliver each of the
following to Lender within 10 Business Days following a Notice from Lender
requesting such information:

 

 

(a)

Guarantor’s balance sheet and profit and loss statement as of the end of (A) the
quarter that ended at least 30 days prior to the due date of the requested
items, and/or (B) the fiscal year that ended at least 90 days prior to the due
date of the requested items.

 

(b)Other Guarantor financial statements as Lender may reasonably require.

 

 

(c)

Written updates on the status of all litigation proceedings that Guarantor
disclosed or should have disclosed to Lender as of the date of this Guaranty.

 

 

(d)

If an Event of Default has occurred and is continuing, copies of Guarantor’s
most recent filed state and federal tax returns, including any current tax
return extensions.

 

14.

Assignment. Lender may assign its rights under this Guaranty in whole or in part
and upon any such assignment, all the terms and provisions of this Guaranty will
inure to the benefit of such assignee to the extent so assigned. The terms used
to designate any of the parties in this Guaranty will be deemed to include the
heirs, legal representatives, successors and assigns of such parties, and the
term “Lender” will also include any lawful owner, holder or pledgee of the Note.

 

15.

Complete and Final Agreement. This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties. All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents. Guarantor
acknowledges that Guarantor has received a copy of the Note and all other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by a writing signed by the
party against

Guaranty - MultistatePage 6

 

--------------------------------------------------------------------------------

which the enforcement of the waiver, modification, amendment, discharge, or
termination is sought, and then only to the extent set forth in that writing.

 

16.

Governing Law. This Guaranty will be governed by and enforced in accordance with
the laws of the Property Jurisdiction, without giving effect to the choice of
law principles of the Property Jurisdiction that would require the application
of the laws of a jurisdiction other than the Property Jurisdiction.

 

17.

Jurisdiction; Venue. Guarantor agrees that any controversy arising under or in
relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which may
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender’s right to bring any suit, action or proceeding relating to
matters arising under this Guaranty against Guarantor or any of Guarantor’s
assets in any court of any other jurisdiction.

 

18.

Guarantor’s Interest in Borrower. Guarantor represents to Lender that Guarantor
has a direct or indirect ownership or other financial interest in Borrower
and/or will otherwise derive a material financial benefit from the making of the
Loan.

 

19.

Reserved.

 

20.

Reserved.

 

21.

Reserved.

 

22.

Term of Existence.

 

 

(a)

This Section 22 will only apply to any Guarantor(s) that is an entity whose term
of existence expires prior to the Maturity Date.

 

 

(b)

At least 6 months prior to the expiration of its term of existence (“Term”),
each entity Guarantor must take one of the following actions (“Guarantor
Expiration Alternatives”):

 

 

(i)

Extend its Term to a date that is at least 6 months after the Maturity Date
(“Extension”) and provide Lender with Notice of the Extension.

 

 

(ii)

Cause one or more natural persons or entities who individually or collectively,
as applicable, is/are acceptable to Lender, to execute and deliver to Lender a
guaranty in the same form as this Guaranty, without any cost or expense to
Lender.

 

 

(iii)

Deliver to Lender a letter of credit (“Term Extension Letter of Credit”) or
other collateral acceptable to Lender as collateral security for the Loan. The
Term Extension Letter of Credit must meet all of the following conditions:

 

 

(A)

Satisfy the requirements for Letters of Credit in Section 11.15 of the Loan
Agreement.

 

 

(B)

Be in an amount equal to 10% of the outstanding principal balance of the Note.

 

 

(C)

Include an automatic renewal provision or have a term that extends six months
beyond the Maturity Date of the Loan.

 

 

(c)

Guarantor must ensure the Term Extension Letter of Credit remains in force until
the Loan is paid in full. If Lender receives any Notice from the Term Extension
Letter of Credit Issuer that Issuer

Guaranty - MultistatePage 7

 

--------------------------------------------------------------------------------

 

will not renew the Term Extension Letter of Credit, then Lender may immediately
draw upon the Term Extension Letter of Credit in full and hold the proceeds in
an escrow account.  

 

 

(d)

Lender will hold the Term Extension Letter of Credit or, if Lender has
previously drawn on the Term Extension Letter of Credit pursuant to Section
22(c), the proceeds of the Term Extension Letter of Credit, until the first to
occur of the following:

 

 

(i)

Lender has a claim against Guarantor under the terms of this Guaranty, in which
case Lender may take either of the following actions:

 



 

(A)

Draw on the Term Extension Letter of Credit in an amount equal to the claim and
apply the proceeds to fully or partially satisfy the claim.

 

 

(B)

If Lender has previously drawn on the Term Extension Letter of Credit pursuant
to Section 22(c), then Lender may apply the proceeds of such draw to fully or
partially satisfy the claim.

 

If the amount of the claim exceeds the amount of the Term Extension Letter of
Credit, Guarantor will remain liable to Lender for the remainder of the claim.

 

 

(ii)

The Loan is paid in full.

 

 

(e)

The requirement to provide a Term Extension Letter of Credit is in addition to,
and not in substitution for, any requirement to provide a Letter of Credit
pursuant to the Minimum Net Worth/Liquidity Rider to Guaranty (if applicable) or
any other Letter of Credit required under the terms of the Loan Documents.

 

 

(f)

If Guarantor fails to exercise one of the Guarantor Expiration Alternatives at
least 6 months prior to the expiration of the Term (“Term Expiration Date”),
Guarantor must deliver to Lender monthly financial statements (each a “Guarantor
Financial Statement”) in the form required under Section 6.07(f) of the Loan
Agreement.

 

 

(i)

Guarantor must begin delivering the Guarantor Financial Statement on the first
day of the month which is 6 months prior to the Term Expiration Date and
continue delivering the Guarantor Financial Statement on the first day of every
month thereafter until Guarantor exercises one of the Guarantor Expiration
Alternatives.  The Guarantor Financial Statement must demonstrate a net worth
and liquidity that are acceptable to Lender. If a Guarantor Financial Statement
indicates that Guarantor’s net worth or liquidity is unacceptable to Lender,
upon Notice from Lender, Guarantor must immediately exercise one of the
Guarantor Expiration Alternatives.

 

 

(ii)

Guarantor must exercise one of the Guarantor Expiration Alternatives prior to
the Term Expiration Date.

 

 

(iii)

Guarantor’s requirements to deliver the Guarantor Financial Statements are in
addition to any other requirements set forth in the Loan Documents requiring
Guarantor to deliver any financial information (including the Guarantor’s
requirements regarding financial covenants set forth in Section 20).

 

23.

Reserved.

 

24.Reserved.

 

25.

State-Specific Provisions.  State-specific provisions, if any, are included on
Schedule 1 to this Guaranty.

 

Guaranty - MultistatePage 8

 

--------------------------------------------------------------------------------

26.

Community Property. If Guarantor (or any Guarantor, if more than one) is a
married person, and the state of residence of Guarantor or his or her spouse
(“Guarantor Spouse”) is a community property jurisdiction, then each of the
following apply:

 

 

(a)

Guarantor (or each such married Guarantor, if more than one) agrees that Lender
may satisfy Guarantor’s obligations under this Guaranty to the extent of all of
Guarantor’s separate property and against the marital community property of
Guarantor and Guarantor Spouse.

 

 

(b)

If Guarantor Spouse is not also a Guarantor of the Loan, Guarantor certifies
that none of the assets shown on his or her financial statements submitted to
Lender for purposes of underwriting the Loan were either (i) Guarantor Spouse’s
individual property, or (ii) community property under the sole management,
control, and disposition of Guarantor Spouse.

 

 

(c)

If Guarantor or Guarantor Spouse resides in Alaska, Arizona, Idaho, Louisiana,
Nevada, New Mexico, Washington or Wisconsin, Guarantor has caused Guarantor
Spouse to acknowledge this Guaranty as required on the signature page of this
Guaranty.

 

27.

WAIVER OF TRIAL BY JURY.

 

 

(a)

GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

 

(b)

GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

28.

Notices.  All Notices required under this Guaranty will be provided in
accordance with the requirements of Section 11.03 of the Loan Agreement.
Guarantor’s address for Notices is as set forth on the signature page of this
Guaranty unless changed in accordance with this Section 28.

 

29.

Attached Schedules and Riders.  The following Schedules and Riders, if marked
with an “X” in the space provided, are attached to this Guaranty:

 

|X|Schedule 1 – State Specific Provisions

 

|__|Material Adverse Change Rider

 

|X|Minimum Net Worth/Liquidity Rider

 

|__|Other ___________________________

 

30.

Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Guaranty:

 

|   |Exhibit AModifications to Guaranty

 

(Remainder of page intentionally left blank; signature pages follow.)




Guaranty - MultistatePage 9

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. Where applicable law provides, Guarantor intends that
this Guaranty will be deemed to be signed and delivered as a sealed instrument.

 

 

STRATEGIC STUDENT & SENIOR HOUSING TRUST, INC., a Maryland corporation

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title:Chief Executive Officer

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California )

County of Orange)

On August 21, 2018, before me, Gabriela Santiago Hernandez, a Notary Public,
personally appeared H. Michael Schwartz, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Gabriela Santiago Hernandez (Seal)

 

Guaranty - MultistatePage 10

 

--------------------------------------------------------------------------------

 

(a)Guarantor’s Notice Address:

 

Name:Strategic Student & Senior Housing Trust, Inc.

Address: 10 Terrace Road

Ladera Ranch, California 92694

 

(b)Guarantor represents and warrants that Guarantor is:

 

[____] married

[____] single

[X] an entity

 

(c)

If Guarantor is married, then Guarantor represents and warrants that Guarantor’s
state of residence is N/A and Guarantor Spouse’s state of residence is N/A.

Note: If Guarantor is an entity or an unmarried person, insert “N/A” in each
blank.

 

(d)

If Guarantor (i) is married, and (ii) Guarantor Spouse is not also a Guarantor
of this Loan, and (iii) Guarantor or Guarantor Spouse’s state of residence is
Alaska, Arizona, Idaho, Louisiana, Nevada, New Mexico, Washington, or Wisconsin,
then Guarantor must cause Guarantor Spouse to sign below in accordance with
Section 26 of this Guaranty.

 

Any person signing this Guaranty solely as a Guarantor Spouse will bind only
Guarantor Spouse’s marital community property and will not bind Guarantor
Spouse’s separate property to the payment and performance of the Guarantor’s
obligations under this Guaranty.

 

Note: If Guarantor is an entity or an unmarried person, insert “N/A” in each
blank.

Guarantor Spouse’s Signature: N/A

Guarantor Spouse’s Printed Name:N/A

Guarantor Spouse’s Address:N/A

 

(e)

If Guarantor is an entity, Guarantor represents and warrants that Guarantor’s
term of existence, excluding any renewal or extension options:

 

Select one

[X] does not expire during the term of the Loan.

[____] expires during the term of the Loan, and that the expiration date is
___________.

 

 

 

 

Guaranty - MultistatePage 1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

STATE SPECIFIC PROVISIONS

 

Oregon

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO BE ENFORCEABLE.

 

 

 

 

Guaranty - MultistateSchedule 1 - Page 1

 

--------------------------------------------------------------------------------

 

RIDER TO GUARANTY

 

MINIMUM NET WORTH/LIQUIDITY

 

(Revised 5-5-2017)

 

 

The following changes are made to the Guaranty which precedes this Rider:

 

A.Section 20 is deleted and replaced with the following:

 

20.Minimum Net Worth/Liquidity Requirements.

 

 

(a)

Guarantor must maintain a minimum net worth of $18,960,000 with liquid assets of

 

 

(i)

at least $6,320,000 while that certain loan, not to exceed $27,000,000, from
KeyBank National Association to SSSHT Operating Partnership, L.P., a Delaware
limited liability partnership, H. Michael Schwartz and Noble PPS, LLC, a Nevada
limited liability company (collectively, “Bridge Loan Borrowers”) made on or
about the date hereof to fund in part the cost of the acquisition of the
Mortgaged Property (“Bridge Loan”), remains outstanding and guaranteed by
Guarantor, and the Borrower is in the process of constructing a 23 unit memory
care expansion facility on the Mortgaged Property as described in and in
accordance with the Loan Agreement (“Memory Care Expansion”), or,

 

 

(ii)

at least $4,800,000.00 if the Bridge Loan is no longer outstanding and
guaranteed by Guarantor and the Memory Care Expansion has been completed as
required by and in accordance with the terms of the Loan Agreement
(collectively, “Minimum Net Worth Requirement”).  To demonstrate the Bridge Loan
is no longer outstanding, Borrower or Guarantor must provide Lender with
certified Guarantor financial statements which do not reflect the Bridge Loan as
indebtedness or as a contingent liability.  

 

For purposes of clauses (i) and (ii) above, Guarantor shall be entitled to
credit against such liquid assets requirement an amount equal to lesser of (A)
the Actual Trailing 12-Month Cash Flow and (B) $1,500,000. The balance of such
liquid assets requirement after accounting for the credit in the immediately
prior sentence may be satisfied through a combination of cash, cash equivalents
and/or unused committed lines of credit available to Borrower or Guarantor. For
the purposes hereof, the term “Actual Trailing Cash Flow” shall mean the net
operating income for a real estate property, less the amount required to service
any debt of Guarantor, whether secured or unsecured; and the term “Actual
Trailing 12-Month Cash Flow” shall mean the aggregate Actual Trailing Cash Flow
for each real estate property then-owned, directly or indirectly, by Guarantor,
with such net operating income and debt service amounts for the immediately
preceding 12-month period.

 

 

(b)

In addition to the financial information that Guarantor is required to provide
pursuant to Section 13 of this Guaranty, annually within 90 days after the end
of each fiscal year of Guarantor (or at the end of each calendar year with
respect to any Guarantor that is an individual), Guarantor must provide Lender
with a written certification (“Guarantor Certification”) of the net worth and
liquid assets of Guarantor, derived in accordance with customarily acceptable
accounting practices. The Guarantor must certify the Guarantor Certification
under penalty of perjury as true and complete.

 

Guaranty - MultistateExhibit A - 1

ACTIVE\58241421.v7-8/28/18

--------------------------------------------------------------------------------

 

 

(c)

Within 30 days of receipt of Notice from Lender that Guarantor has failed to
maintain the Minimum Net Worth Requirement, Guarantor must either:

 

 

(i)

cause one or more natural persons or entities who individually or collectively,
as applicable, meet the Minimum Net Worth Requirement and is/are acceptable to
Lender, in its sole discretion, to execute and deliver to Lender a guaranty in
the same form as this Guaranty, without any cost or expense to Lender; or

 

 

(ii)

deliver to Lender a letter of credit or other collateral acceptable to Lender in
its discretion meeting the following conditions, as applicable:

 

 

(A)

If Guarantor supplies a letter of credit, the letter of credit must be in the
form required by Lender and satisfy the requirements for Letters of Credit set
forth in Section 11.15 of the Loan Agreement, except that an updated
nonconsolidation opinion will not be required.

 

 

(B)

The letter of credit or other collateral must be in an amount equal to the
greatest of:

 

 

(X)

the positive difference, if any, obtained by subtracting the net worth
identified in the Guarantor Certification from the minimum net worth required
under the Minimum Net Worth Requirement,

 

 

(Y)

the positive difference, if any, obtained by subtracting the liquid assets
identified in the Guarantor Certification from the minimum liquid assets
required under the Minimum Net Worth Requirement, and

 

(Z)$100,000.

 

 

(d)

Lender will hold the letter of credit or other collateral until one of the
following occurs:

 

 

(i)

Lender has a claim against the Guarantor, in which case Lender will be entitled
to draw on the letter of credit and apply the proceeds or the other collateral
to such claim(s), in Lender’s sole discretion.

 

 

(ii)

Lender returns the letter of credit or other collateral to Guarantor pursuant to
Section 20(e).

 



 

 

(e)

Provided no Event of Default then exists, Guarantor will be entitled to request
a return of the unused portion, if any, of the letter of credit or other
collateral in the event it delivers to Lender evidence in form and substance
satisfactory to Lender, including a Guarantor Certification, that Guarantor has
satisfied the Minimum Net Worth Requirement.

 

 

(f)

If there is more than one Guarantor, Lender will determine compliance with the
Minimum Net Worth Requirement based on the aggregate net worth and liquid assets
of all Guarantors of the Indebtedness. However, each Guarantor will otherwise
satisfy all other requirements of this Section 20 on an individual basis at all
times.

 

 

 

 

Guaranty - MultistateSchedule 1 - Page 2

 